CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. SUCH PORTIONS ARE MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW




FIRST AMENDMENT TO JOINT MARKETING AGREEMENT




THIS FIRST AMENDMENT TO JOINT MARKETING AGREEMENT (this “Amendment”), effective
as of August 1, 2019 (“Amendment Effective Date”), is by and between EF
Marketing, LLC, a Delaware limited liability company (“EM”) and FinWise Bank, a
Utah state chartered bank (“FB”).


Recitals


A.    EM and FB entered into that certain Joint Marketing Agreement, dated
October 15, 2018 (“Original Agreement”).


B.    The Parties mutually wish to amend the Original Agreement as set forth in
this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows.


Agreement


1.Amendments.
(a)The following Section 2(n) shall be added to the Original Agreement:
“(n)    To assist EM to perform its oversight, risk management and compliance
management responsibilities with respect to the Program, EM shall provide FB
with reasonable access to EM’s loan application and performance data which are
related to the Program, internal and external audits which are related to the
Program and publicly-available liquidity and funding information.”
(b)The following shall be added to the last sentence of Section 2(l) of the
Original Agreement:
“At the request of FB, EM shall provide a current copy or summary of the DRP. At
least once per annum, EM shall test its DRP to ensure compliance with this
Agreement and provide a reasonably detailed written summary of the results of
such testing. EM shall not amend the DRP in a manner that knowingly materially
increases the risks of disruptions and delays of its services without the
consent of the FB. Reinstating the services contemplated under this Agreement
shall receive as high a priority as reinstating the similar services provided to
EM’s affiliates and other customers.”
(c)Section (2)(h)(vi) of the Original Agreement is hereby deleted, in its
entirety, and replaced with the following:
“(vi)    Throughout the Term, EM (or its Affiliates on its behalf) shall
maintain in full force and effect (A) comprehensive general liability (including
contractual liability), bodily injury, property damage and advertising injury,
the limit of which shall not be less than a combined single limit of $[***] per
occurrence, (B) statutorily required workers compensation coverage of $[***],
(C) employee theft and dishonesty insurance coverage with respect to EM's
premises only of $[***] per occurrence, (D) umbrella liability coverage with a
limit of at least $[***] per occurrence and aggregate, (E)


15651.036 4825-1070-4029.4    1

--------------------------------------------------------------------------------




professional liability/errors and omissions coverage with a limit of not less
than $[***] per occurrence and aggregate, and (F) cyber liability insurance
coverage of not less than $[***]. Depending on the number of Loans originated by
FB under the Program, the foregoing policy limits shall be increased to such
amount as required or requested by any Governmental Authority, as is
commercially reasonable based on market conditions, market practice and good
faith estimates by the parties of necessary insurance coverage. On or about the
Effective Date and upon the request of FB not more than once per calendar year,
EM shall provide a certificate of insurance coverage to FB evidencing EM’s
compliance with the provisions hereof. FB reserves the right to request EM to
obtain a separate insurance policy for crime liability of not less than $[***]
and EM agrees to obtain such a policy within six (6) months of receipt of such
request from FB.”
(d)Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meanings as set forth in Original Agreement. The
Agreement means the Original Agreement as amended by this Amendment.
2.Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the specific subject matter hereof. Except as specifically amended by this
Amendment, the Original Agreement is ratified and confirmed in all respects.
3.Signatures. This Amendment may be executed in multiple counterparts, all of
which together shall constitute one and the same instrument. Signatures received
by facsimile, PDF file or other electronic format shall be deemed to be original
signatures.
[Remainder of page is intentionally left blank]
 


15651.036 4825-1070-4029.4    2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Amendment with an
effective date as of the Amendment Effective Date.


EFSPV:
EF Marketing, LLC
By:
/s/ Chris Lutes
Name:
Chris Lutes
Title:
CFO
 
 
FB:
FinWise Bank
By:
/s/ David Tilis
Name:
David Tilis
Title:
SVP
 
 





__


15651.036 4825-1070-4029.4